DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	This application appears to be a division of Application No. 16/231,733, filed 12/24/2018.
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of application No. 16/231,733.
Information Disclosure Statement	
3.	The Information disclosure Statement filed on 09/03/20 has been considered.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-20 of U.S. Patent No. 10,784,229. Although claims 1-5 of the current application 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (10,930,633).
Regarding claims 1, 3, and 5, Chen et al. (See specifically Figs. 1-21 and the associated description) discloses a wafer-level package structure, comprising: a device wafer (2), integrated with a first chip (Col. 3, lines 3-15) and including a first front surface (e.g., the upper surface) integrated with the first chip and a first back surface opposite to the first front surface (See Figs. 1-2), wherein a first silicon oxide layer (34) (Col. 4, lines 26+) is formed on the first front surface (Fig. 1); a second chip (42A/42B) including a second front surface (e.g., the lower surface) comprising a pad (50A/50B); and a second back surface opposite to the second front surface (Fig. 2), the bonding surface including the second front surface (Figs. 1-2). Chen et al. further discloses the second chip (42A/42B) being bonded with the device wafer (2) by a fusion bonding (Col. 5, lines 56+) between a second silicon oxide layer (52A/52B) (Col. 6, lines 14+), formed on a bonding surface of the second chip (42A/42B) and the first silicon oxide layer (34) on the device wafer (2) (See Figs. 1-2). Chen et al. further discloses an 
Regarding claim 2, Chen et al. further discloses a first interconnection structure (28/30), positioned in the device wafer (2) and electrically connecting to the first chip in the device wafer (2); and a second interconnection structure (36A), positioned in the device wafer (2) and electrically connecting to the second chip (42A/42B) (See Figs. 3-4).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

9.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (8,802,541) in view of Chen et al. (10,930,633).
Regarding claims 1, 3, and 5, Wang et al. discloses (See Specifically Figs. 4A-4D and the associated description) wafer-level package structure, comprising: a device wafer (50), integrated with a first chip and including a first front surface integrated with the first chip and a first back surface opposite to the first front surface (See Fig. 4A), wherein a first oxide layer (52/58) made of silicon oxide (Col. 10, lines 56+ and Col. 11, lines 1+) is formed on the first front surface (Fig. 4B); a second chip (53) including a second front surface comprising a pad (57); and a second back surface opposite to the second front surface, the bonding surface including one of the second front surface and the second back surface (Figs. 4A-4C). Wang et al. further discloses the second chip being bonded with the device wafer (50) by a fusion bonding (Col. 11, lines 23+) between a second oxide layer (55/58’) made of silicon oxide (Col. 10, lines 62+ and Col. 11, lines 17+), formed on a bonding surface of the second chip (53) and the first oxide layer (52/58) on the device wafer (50) Figs. 4B-4D).
Wang et al., however, lacks an inclusion of an encapsulation layer, formed on the first oxide layer and covering the second chip.
Chen et al., while related to a similar wafer-level package structure teaches (See Specifically Figs. 1-21 and the associated description) a second chip (42A/42B), bonded with the device wafer (2) by a fusion bonding (Col. 5, lines 51+) between a second oxide layer (52A/52B) formed on a bonding surface of the second chip (42A/42B) and the first oxide layer (34) on the device wafer (2) (Fig. 2), and an encapsulation layer (56), formed on the first oxide layer (34) and covering the second chip (42A/42B), 
Although Wang et al. lacks an inclusion of the use of an encapsulation layer formed on the first oxide layer and covering the second chip, selecting a specific type of known available encapsulation layer to form on a layer and covering a chip, as disclosed by Chen et al., in semiconductor art, would the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 4, the proposed package structure of Wang et al. and Chen et al. discloses all the limitations of the claimed invention except for specifying the thickness ranges of the first and second oxide layers (e.g., from 1000Å to 30000Å).
Although the proposed package structure of Wang et al. and Chen et al. does not teach exact the thickness ranges of the first and second oxide layers as applicant claimed, it would have been an obvious matter of design choice to modify the thickness of the first and second oxide layers in the proposed package structure of Wang et al. and Chen et al. since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (10,930,633).
Regarding claims 4, Chen et al. discloses all the limitations of the claimed invention except for specifying the thickness ranges of the first and second oxide layers (e.g., from 1000Å to 30000Å).
Although Chen et al. does not specify the thickness ranges of the first and second oxide layers as applicant claimed, it would have been an obvious matter of design choice to modify the thickness of the first and second oxide layers in the package structure of Chen et al. since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
Conclusion 
11.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
12.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR . 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 14, 2022